        Case 1:19-cv-01738-APM Document 1-4 Filed 06/14/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MERCK & CO, INC., ELI LILLY AND
COMPANY, AMGEN INC., and
ASSOCIATION OF NATIONAL
ADVERTISERS, INC.,

              Plaintiffs,

       v.

UNITED STATES DEPARTMENT OF
                                                Case No. ____________________
HEALTH AND HUMAN SERVICES,
ALEX M. AZAR II, in his official capacity as
the Secretary of the United States Department
of Health and Human Services, CENTERS
FOR MEDICARE & MEDICAID
SERVICES, and SEEMA VERMA, in her
official capacity as the Administrator of the
Centers for Medicare & Medicaid Services,

              Defendants.


                      DECLARATION OF JENNIFER L. OLEKSIW
Case 1:19-cv-01738-APM Document 1-4 Filed 06/14/19 Page 2 of 8
Case 1:19-cv-01738-APM Document 1-4 Filed 06/14/19 Page 3 of 8
Case 1:19-cv-01738-APM Document 1-4 Filed 06/14/19 Page 4 of 8
Case 1:19-cv-01738-APM Document 1-4 Filed 06/14/19 Page 5 of 8
Case 1:19-cv-01738-APM Document 1-4 Filed 06/14/19 Page 6 of 8
Case 1:19-cv-01738-APM Document 1-4 Filed 06/14/19 Page 7 of 8
Case 1:19-cv-01738-APM Document 1-4 Filed 06/14/19 Page 8 of 8
